785 F.2d 1387
CLIENTS' COUNCIL, et al., Appellants,v.Samuel R. PIERCE, Jr., etc., et al., Appellees.
No. 85-1523WA.
United States Court of Appeals,Eighth Circuit.
March 25, 1986.

Appeal from the United States District Court for the Western District of Arkansas;  Elsijane Trimble Roy, Judge.

ORDER

1
Before the Court is the parties' joint motion to vacate as moot the Court's opinion and judgment of December 5, 1985.  778 F.2d 518.  The motion is hereby granted and the opinion is withdrawn and the judgment vacated.  Appellant is requested to file, within ten (10) days of the date of this order, a voluntary dismissal of the appeal.  See Federal Rule of Appellate Procedure 42(b).


2
The Clerk is directed to publish this order.